Judge ROTHENBERG
dissenting.
I respectfully dissent.
In 1969, when D.K.B. pled guilty to voluntary manslaughter, Colorado did not recognize a right to privacy in criminal records. That right originated in Davidson v. Dill, 180 Colo. 123, 503 P.2d 157 (1972), where our supreme court determined that, although no statute authorized it, the court had the inherent authority to expunge an arrest record or order its return,
“when the harm to the individual’s right of privacy or dangers of unwarranted adverse consequences outweigh the public interest in retaining the records in police files.”
Importantly, the right of privacy announced by Davidson in 1972 was limited to acquitted persons:
“We have now reached the point where our experience with the requirements of a free society demands the existence of a right of privacy in the fingerprints and photographs of an accused who has been acquitted....
“We believe the right of an individual, absent a compelling showing of necessity by the government, to the return of his fingerprints and photographs, upon acquittal, is a fundamental right_” (emphasis added)
See also People v. Wright, 43 Colo.App. 30, 598 P.2d 157 (1979) (defendant successfully completed period of deferred prosecution resulting in dismissal of charges); In re R.B., 815 P.2d 999 (Colo.App.1991) (charges dismissed after deferred judgment).
Here, D.K.B. was not acquitted, but pled guilty to a felony.
In 1977, the General Assembly enacted legislation which, for the first time, allowed persons convicted of crimes to petition the court to seal their criminal records. In 1988, however, that statute was repealed and, as reenacted, it expressly limited the right to petition to cases in which the accused was acquitted or in which the criminal charges were completely dismissed. See § 24-72-308(1)(a), C.R.S. (1988 Repl.Vol. 1B).
Thus, D.K.B. has never had a constitutional right to the privacy of his records. See Davidson v. Dill, supra. And, from the time of his release from prison in 1973 until the statute was passed in 1977, he also had no statutory right. His statutory right to petition originated in 1977 and continued for eleven years until 1988, when the statute was repealed and reenacted.
Citing Colo. Const. art. II, § 11, D.K.B. now contends, however, that the 1977 statute conferred upon him a substantive right which vested and cannot be removed without violating his state constitutional rights against retrospective legislation. I respectfully disagree.
The purposes of the prohibition against retrospective legislation and against ex post facto laws are similar, that is, “to prevent the unfairness entailed in altering the legal consequences of events or transactions after the fact.” Peoples Natural Gas Division v. Public Utilities Commission, 197 Colo. 152, 590 P.2d 960 (1979). See also Aue v. Diesslin, 798 P.2d 436 (Colo.1990).
Here, the first act creating D.K.B.’s legal consequences occurred in 1969 when he pled guilty to a felony. However, no right to privacy in criminal records was even *73recognized until 1972. See Davidson v. Dill, supra. Compare with In re R.B., supra, where the right to privacy of the petitioner’s criminal records existed at the time the offense was committed and at the time of the deferred judgment.
In 1973, a second act creating legal consequences occurred when D.K.B. was released from prison. Again, as to D.K.B., no right to privacy existed. See Davidson v. Dill, supra. In 1990, a third act creating legal consequences occurred when D.K.B. filed a petition to seal his criminal records. However, he still had no constitutional right to privacy and, whatever statutory right he once had, expired in 1988. See Vail v. Denver Building & Construction Trades Council, 108 Colo. 206, 115 P.2d 389 (1941) (powers derived wholly from a statute are extinguished by its repeal). Thus, here, I cannot see how the General Assembly altered the legal consequences after the fact for D.K.B.
Further, I perceive no unfairness to D.K.B. arising from the General Assembly’s decision in 1977 to expand rights beyond the boundaries set forth in Davidson, supra, nor in its later decision in 1988 to limit those rights. See Vail v. Denver Building & Construction Trades Council, supra. See also State v. T.P.M., 189 N.J.Super. 360, 460 A.2d 167 (1983) (retroactive application of expungement chapter of the Code of Criminal Justice did not violate due process because a statutory expectation is not a protected liberty interest).
As this court stated in Himelgrin v. Denver, 717 P.2d 1006 (Colo.App.1986): “The existence of a vested right may not be proclaimed unless the private interest in the right outweighs the public interest in the challenged rule.” In my opinion, here, D.K.B.’s private interest in maintaining the privacy of his conviction for a major felony, however remote the conviction, is. outweighed by the public interest in making criminal records available for law enforcement purposes, for purposes of future employment, or for other legitimate purposes.
Thus, I would hold that D.K.B. acquired no vested rights from the 1977 statute, but only a remedy which he chose not to utilize. I would therefore affirm the trial court’s order denying D.K.B.’s petition to seal his criminal records. See Jefferson County Department of Social Services v. D.A.G., 199 Colo. 315, 607 P.2d 1004 (1980). Since I believe that the ex post facto clause of the Colorado Constitution is inapplicable to this proceeding, which is civil in nature, I would also affirm the trial court’s order in that respect. See Denver Railway Co. v. Woodward, 4 Colo. 162 (1878). But see In re R.B., supra.